'Appeal from an order of the Special Term of the Supreme Court, entered in Ulster county clerk’s office, vacating and setting aside plaintiff’s notice of examination of the defendant before trial, in an action to recover for labor and materials which had been furnished by the plaintiff to the defendant. Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. (See Brand v. Butts, 242 App. Div. 149; Public Nat. Bank v. Not. City Bank, 261N. Y. 316; Breault v. Embossing Co., Inc., 253 App. Div. 175.) The defendant is directed to appear for examination before the person named in the original notice, at his office, on the 21st day of May, 1938, at ten o’clock in the forenoon of that day. Hill, P. J., Rhodes, Crapser, Bliss and HefEeman, JJ., concur.